Citation Nr: 0304590	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for cause of death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from May 1967 to May 1970.

This matter comes before the Board on appeal from an October 
2000 rating decision of the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for cause of death.

The appellant's representative, in the informal hearing 
presentation, asserts entitlement to service connection under 
38 U.S.C.A. § 1318 (West 2002).  Such a claim has not been 
adjudicated and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's active service included service in Vietnam 
from October 1967 to October 1968.

2.  The veteran was granted service connection for post-
traumatic stress disorder (PTSD) in 1998, with an effective 
date of May 1990.

3.  The veteran's death in May 2000 was listed on the 
certificate of death as caused by chronic renal failure, 
which was caused by human immunodeficiency virus (HIV) 
nephropathy and acquired immunodeficiency syndrome.

4.  The veteran's service medical records (SMR) contain no 
findings, complaints, or treatment, either for a kidney 
disorder or exposure to the HIV.

5.  There is no competent credible evidence that the 
veteran's service-connected PTSD  caused or contributed to 
his death.

CONCLUSION OF LAW

1.  A service-connected disease did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).

2.  HIV and acquired immunodeficiency were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In an October 2001 Statement of The Case, the RO 
informed the appellant of the provisions of the VCAA and VA's 
obligations thereunder.  With regards to notice, it defined 
terms, and, with regards to assistance, it explained to the 
appellant what records the VA would endeavor to obtain on her 
behalf once a claim is received, and explained the 
appellant's responsibilities under the process.  Therefore, 
the RO has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As regards the duty to assist, the RO has obtained the 
relevant medical records and associated them with the case 
file.  Neither the appellant nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that all relevant 
facts have been properly developed, and that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2002).  Accordingly, the Board may decide the case on the 
merits.

Historically, the veteran was granted service connection for 
PTSD in a May 1996 rating decision, with an effective date of 
May 1990.  He died in May 2000.  The appellant filed a claim 
for service connection of cause of death in July 2000.  He 
had a 100 percent rating at the time of death.  In an October 
2000 rating decision, the RO denied the claim.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); and Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

In the July 2001 Notice of Disagreement, the appellant states 
her belief that the veteran's death was caused by the 
medications prescribed him for treatment of his PTSD, which 
caused his kidney failure.  She bases her conclusion on the 
belief that the veteran's kidney failure was not diagnosed 
until, rather than prior to, his death.  In the October 2001 
Form 9, the appellant expands this assertion by stating that, 
in addition to his prescribed medication, the veteran also 
took over-the-counter medications for headaches in order to 
help him sleep.  The appellant states that medication of any 
type could cause weakening of the kidney.

The Board finds that the competent credible evidence of 
record establishes that the veteran's service-connected 
disability did not cause or contribute to his death.  As 
regards the appellant's assertion as to the cause of the 
veteran's kidney failure, the Board notes that, while she is 
competent to describe the veteran's appearance and symptoms 
prior to his death, she is not competent to render an opinion 
on the cause of the veteran's death.  That is a matter for 
qualified medical authorities.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Further, appellant's assertion 
regarding the timing of the veteran's diagnosis of a kidney 
disorder is contrary to the facts of record.

The veteran was self-admitted to a VA treatment facility in 
April 1998.  His admission work-up revealed him to be 
positive for the HIV as well as having protein in his urine.  
Although an ultrasound of the veteran's kidneys showed no 
hydronephrosis or medical renal disease, the veteran was 
informed that a renal biopsy was indicated in light of his 
HIV-positive status, which was deemed a possible cause of his 
other indications of kidney disease.  The veteran was 
scheduled for an appointment in the Renal clinic on May 26, 
1998, as well as for an infectious disease consultation prior 
to discharge.  The discharge summary chart reveals, however, 
that the veteran discharged himself without attending an 
infectious disease consultation.  Outpatient treatment 
records reflect that the veteran still manifested protein in 
the urine at the May 1998 Renal clinic visit.

The veteran presented at the same VA medical facility on May 
26, 2000, with increased weakness and pale.  He was confused 
and unable to provide information.  He was admitted to the 
intensive care unit with hyperkalemia, renal failure, and 
acidosis.  A nephrologist was consulted and a renal 
ultrasound performed to rule out hydronephrosis.  There was 
no hydronephrosis; the kidneys had increased echogenicity and 
were not decreased in size.  The hospital report reflects 
that, based on the results of the ultrasound, and the 
veteran's history of persistent proteinura, and the lack of 
peripheral edema, the nephrologist concluded that the veteran 
had end-stage HIV nephropathy, and he was not a candidate for 
dialysis.  The veteran succumbed to his illness on May 30, 
2000.

As reflected in the terminal hospital record report, and the 
certificate of death, the cause of the veteran's death was 
chronic renal failure, which was caused by human 
immunodeficiency virus nephropathy and acquired 
immunodeficiency syndrome, neither of which is service 
connected.  Further, the veteran's SMR reflect no findings, 
complaints, or treatment, for any kidney disorder or any 
indication of exposure to the HIV.

The preponderance of the evidence is against the veteran's 
service-connected PTSD having a causal or contributory impact 
on the veteran's death.  Accordingly, the evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for cause of death is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

